United States Court of Appeals
                                                                        Fifth Circuit
                                                                       F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                           June 21, 2004

                                                                    Charles R. Fulbruge III
                                                                            Clerk
                               No. 03-60534
                             Summary Calendar


                        KETEVAN KHARSHILADZE,
              also known as Ketevan Kharshiladze Ussery,

                                 Petitioner,

                                   versus

                JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                 Respondent.

                         --------------------
               Petition For Review of an Order of the
                     Board of Immigration Appeals
                          BIA No. A77-751-590
                         --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Ketevan Kharshiladze, a native and citizen of the Republic of

Georgia,   petitions      this   court   for   review   of    the     Board     of

Immigration    Appeals’    (BIA)   decision    affirming     the    Immigration

Judge’s (IJ) order denying her application for asylum, withholding

of removal, and relief under the Convention Against Torture.

     When, as here, the BIA summarily affirms without opinion and

essentially adopts the IJ’s decision, we review the IJ’s decision.

See Mikhael v. INS, 115 F.3d 299, 302 (5th Cir. 1997).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-60534
                                  -2-

     Kharshiladze has not challenged the IJ’s denial of withholding

of removal or the IJ’s denial of relief under the Convention

Against Torture.    These claims are therefore abandoned.             See

Calderon-Ontiveros v. INS, 809 F.2d 1050, 1052 (5th Cir. 1986).

     Kharshiladze   argues   that   the   record   indicates   that   she

suffered past persecution due to her political opinion and that she

established a probability of future persecution or a well-founded

fear of persecution due to her political opinion. Kharshiladze has

not shown that the evidence compels a reasonable fact-finder to

conclude that she suffered past persecution or has a well-founded

fear of future persecution because of her political opinion. Girma

v. INS, 283 F.3d 664, 669 (5th Cir. 2002); INS v. Elias-Zacarias,

502 U.S. 478, 483-84 (1992).

     Kharhsiladze further argues that the BIA violated her due

process rights when it issued an affirmance without an opinion

pursuant to 8 C.F.R. § 1003.1(e)(4).      The due process argument is

without merit.   See Soajede v. Ashcroft, 324 F.3d 830, 832-33 (5th

Cir. 2003) (rejecting due process challenge to a similar summary

affirmance procedure set forth in 8 U.S.C. § 1003(a)(7)).         T h e

petition for review is therefore DENIED.